Title: To Alexander Hamilton from Nathan Rice, 31 August 1799
From: Rice, Nathan
To: Hamilton, Alexander


My General
Hingham [Massachusetts] August 31st 1799

Your several favours of the 14th, and the 22d instant I have recvd. Severe indisposition of body and deep affliction for the loss of my eldest Son prevented my acknowledging the receipt of the former untill now. I communicated to Capt. Ashmun your ideas, and my opinion on the several subjects of his letter. I have advised Lieut Samuel W. Church this day of the acceptance of his resignation by the Secretary of War, and have directed him to inform me the precise time of his receiving the Notice.
The deserter shall be forwarded to Rode Island and with as little delay as possible I will devote my personal attention to reconnoitreing the country for a situation, for winter quarters, which shall embrace the several advantages you propose.
I presume Sir, you have by this, received my two monthly recruiting returns. Altho our success, has not equaled my wishes, it has exceeded my expectations. A more favorable season for the service is approaching, when I hope the regiment will be soon compleated.

Pray Sir are the officers on the recruiting service, to be allowed their premium out of the money which they receive of the pay master for that service? and are they to appropriate a part of the same to pay the Musick which they hire (this I find has been done by most of them). If this is the case there may be a propriety in the application which they are making for a further supply of money. I have required of them, the expenditure of the whole of the payment of the bounty to the recruits. I think it a hardship on them.
The present System of discipline contemplates a regiment to consist of eight companies & points out the manner in which those companies & the officers commanding them are posted in the formation of a regiment. Our present Establishment making a regiment consists of Ten companies and no disposition being made for the two additions leaves the officers at a loss. Uniformity ought to prevail throughout the army in the minutia of discipline. Will therefore thank you for some directions on the subject.
The recommendation of Mr. Boyle which I have enclosed, coming from so respectable a sourse, induces me altho ignorant of the character to sollicit your support thereof and likewise of a Gentleman I lately recommended to the Secretary of War, by the name of Wilson, an Englishman, not naturalised, has resided in this country three years, & means to remain here, is a genteel well informed man, & his zeal for our service gives him a strong claim on my friendship he asks but for a Lieutenancy.
Should a vacancy of a first Lieutenancy be made in my Regt. by the appointment of an adjutant from that Grade whom I shall very soon nominate—I must intreat in justice, to as much merit as I have known in any officer of his grade, that it might be filled by the promotion of Mr. Roulstone, who was (altho recommended as I am informd for a company) appointed & stands a 2d Lieutenant, his abilities attention & exertions will I am sure justify my request.
With the highest respect   I am Sir yr Obt Servt
N: Rice
Maj Genl Hamilton

